[Cite as State v. Haralson, 2013-Ohio-4868.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




STATE OF OHIO,                                       :
                                                                CASE NO. CA2013-05-050
        Plaintiff-Appellant,                         :
                                                                         OPINION
                                                     :                    11/4/2013
   - vs -
                                                     :

TYRONE HARALSON,                                     :

        Defendant-Appellee.                          :



             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                             Case No. 08CR25188


David P. Fornshell, Warren County Prosecuting Attorney, Michael Greer, 500 Justice Drive,
Lebanon, Ohio 45036, for plaintiff-appellant

Bleile, Witte & Lape, Adam Boyd Bleile, 810 Sycamore Street, Cincinnati, Ohio 45202, for
defendant-appellee



        S. POWELL, J.

        {¶ 1} Plaintiff-appellant, the state of Ohio, appeals from the Warren County Court of

Common Pleas decision terminating the driver's license suspension of defendant-appellee,

Tyrone Haralson, following Haralson's conviction for trafficking in marijuana. For the reasons

outlined below, we reverse and remand for further proceedings.1



1. Pursuant to Loc.R. 6(A), we sua sponte remove this case from the accelerated calendar and place it on the
regular calendar for purposes of issuing this opinion.
                                                                      Warren CA2013-05-050

       {¶ 2} On October 16, 2008, Haralson pled guilty to one count of trafficking in

marijuana in violation of R.C. 2925.03(A)(2), a third-degree felony. Thereafter, on December

10, 2008, the trial court sentenced Haralson to serve four years in prison. The trial court also

fined Haralson $5,000 and suspended his driver's license for a period of five years.

       {¶ 3} On September 22, 2011, the trial court held a hearing where it granted

Haralson's request for judicial release, placing him on three years of community control.

       {¶ 4} On August 7, 2012, Haralson pled guilty to violating his community control

obligations. The violations stemmed from an assault charge in Hamilton County, as well as

Haralson's subsequent conviction for driving under suspension. Haralson also admitted to

failing to make regular payments towards his financial obligations to the court. As a result of

his guilty plea, the trial court terminated Haralson's community control as unsuccessful. The

trial court, however, declined to impose any further sanctions.

       {¶ 5} On April 29, 2013, Haralson filed a motion requesting the trial court grant him

certain driving privileges. In support of this motion, Haralson claimed he needed to transport

his children to school and social functions, as well as transport himself to and from work and

school. According to this motion, Haralson had obtained full-time employment and had also

enrolled in classes at Cincinnati State Community College.

       {¶ 6} A hearing on Haralson's motion for driving privileges was held on May 30, 2013.

At the hearing, the trial court noted it "can only grant certain privileges," but it could

"terminate the suspension." In response, Haralson immediately requested the trial court to

terminate his driver's license suspension.      The state objected.     Nevertheless, finding

Haralson had taken great strides to turn his life around, the trial court granted Haralson's

request to terminate his driver's license suspension effective immediately. In so holding, the

trial court stated:

               All right.   This is based on what I consider to be your
                                              -2-
                                                                         Warren CA2013-05-050

              rehabilitation and your effort to turn your life around and make it
              better and this will just make it a little easier for you to continue to
              do good things, as opposed to get in trouble for driving under
              suspension, when you're taking your child to the doctor or
              something like that. So, that's the order of the Court and we'll
              prepare an entry.

       {¶ 7} The state now appeals from the trial court's decision terminating Haralson's

driver's license suspension, raising a single assignment of error for review. Haralson did not

file an appellate brief for our consideration.

       {¶ 8} THE WARREN COUNTY COURT OF COMMON PLEAS ERRED AS A

MATTER OF LAW WHEN IT TERMINATED THE APPELLEE'S DRIVER'S LICENSE

SUSPENSION.

       {¶ 9} In its single assignment of error, the state argues the trial court erred in

terminating Haralson's driver's license suspension as a matter of law. Although the passage

of time now possibly renders this issue moot, it is nevertheless capable of repetition while

evading review and we will therefore address the state's argument. We agree that the trial

court's decision granting Haralson's request to terminate his driver's license suspension was

in error.

       {¶ 10} As noted above, Haralson pled guilty to trafficking in marijuana in violation of

R.C. 2925.03(A)(2), a third-degree felony. As a result of his guilty plea, and pursuant to R.C.

2925.03(D)(2), the trial court was required to "suspend the driver's or commercial driver's

license or permit of the offender in accordance with division (G) of this section." According to

R.C. 2925.03(G):

              When required under division (D)(2) of this section or any other
              provision of this chapter, the court shall suspend for not less than
              six months or more than five years the driver's or commercial
              driver's license or permit of any person who is convicted of or
              pleads guilty to any violation of this section or any other specified
              provision of this chapter.

       {¶ 11} The trial court's decision to suspend Haralson's driver's license for five years
                                                 -3-
                                                                                 Warren CA2013-05-050

was therefore proper. However, R.C. 2925.03(G) continues by providing, in pertinent part,

the following:

                 If an offender's driver's or commercial driver's license or permit is
                 suspended pursuant to this division, the offender, at any time
                 after the expiration of two years from the day on which the
                 offender's sentence was imposed or from the day on which
                 the offender finally was released from a prison term under
                 the sentence, whichever is later, may file a motion with the
                 sentencing court requesting termination of the suspension; upon
                 the filing of such a motion and the court's finding of good cause
                 for the termination, the court may terminate the suspension.
                 (Emphasis added.)

In other words, as the plain language of the statute indicates, the trial court may terminate an

offender's driver's license suspension imposed under R.C. 2925.03(D)(2) and (G) only upon

the expiration of two years: (1) "from the day on which the offender's sentence was imposed;"

or (2) "from the day on which the offender was finally released from a prison term under the

sentence," whichever is later.

        {¶ 12} In this case, because Haralson's release from prison was later in time, the two-

year time period provided in R.C. 2925.03(G) did not begin to run until September 22, 2011,

the day Haralson was granted judicial release.2 Applying the plain language of the statute

here, Haralson could not request the termination of his driver's license suspension – nor

could the trial court grant such a request – until after the expiration of two years. This

occurred on September 22, 2013. Therefore, while there may have been good cause for

granting Haralson's request, the trial court must comply with the clear statutory requirements

contained in R.C. 2925.03(D)(2) and (G). Accordingly, we find the trial court erred in granting

Haralson's premature request to terminate his driver's license suspension and the state's


2. As part of its appellate brief, the state claims that Haralson was granted judicial release on September 28,
2011, the date upon which the trial court's entry was filed. However, the record also contains Haralson's
commitment record signed and filed by the trial court indicating Haralson was released from prison on
September 22, 2011. Moreover, Haralson's probation officer, Christopher Evans, specifically stated as part of
his report of community control violation that Haralson was granted judicial release and placed on community
control on September 22, 2011.
                                                     -4-
                                                     Warren CA2013-05-050

single assignment of error is sustained.

      {¶ 13} Judgment reversed and remanded.


      HENDRICKSON, P.J., and RINGLAND, J., concur.




                                           -5-